Citation Nr: 0841846	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-39 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to March 29, 2005, for 
the assignment of a 30 percent evaluation for labyrinthine 
hypersensitivity of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1976 to April 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that decision, the RO increased the 
evaluation for the veteran's labyrinthine hypersensitivity 
from 10 to 30 percent disabling, effective March 29, 2005.  
The veteran appealed for an earlier effective date.


FINDINGS OF FACT

1.  An October 2003 Board decision denied a claim of 
entitlement to an increased rating for labyrinthine 
hypersensitivity of the right ear.  That determination was 
not appealed.  

2.  In correspondence dated April 19, 2005, the veteran again 
requested an increased rating for his labyrinthine 
hypersensitivity of the right ear.  

4.  On March 29, 2005, a VA examination revealed that the 
veteran's labyrinthine hypersensitivity symptomatology had 
manifested in a staggering gait; accordingly, a March 29, 
2005, effective date for the assignment of a 30 percent 
evaluation was established based on the date entitlement 
arose. 

3.  From the competent evidence of record, it is not 
factually ascertainable that an increase in disability 
occurred prior to March 29, 2005. 




CONCLUSION OF LAW

The criteria for an effective date prior to March 29, 2005, 
for the assignment of a 30 percent rating for labyrinthine 
hypersensitivity of the right ear have not been met. 38 
U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2005 and June 2005 that 
fully addressed all notice elements.  These letters informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to submit to substantiate his claim of entitlement to 
an earlier effective date, as this is the premise of the 
claim.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the effective date element of 
his claim.  In addition, he was provided with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal by correspondence dated in February 
2006.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at a 
March 2006 hearing before a decision review officer at the 
RO.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Earlier Effective Date 

The veteran's appeal was previously before the Board in 
October 2003, at which time the Board denied the veteran's 
claim for a disability rating in excess of 10 percent for 
labyrinthine hypersensitivity of the right ear.  The veteran 
did not appeal that determination and it became final.  See 
38 U.S.C.A. § 7104.  

In a communication received by the RO on April 19, 2005, the 
veteran again requested an increased rating for the 
labyrinthine hypersensitivity.  In a May 2005 rating 
decision, his evaluation was increased from 10 percent to 30 
percent, effective March 29, 2005.  

The veteran contends that the assignment of the 30 percent 
rating for labyrinthine hypersensitivity of the right ear 
should be earlier than March 29, 2005.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2008).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 3.400(0)(2) 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date, otherwise the date of receipt of claim.

In the present case, the veteran's most recent claim of 
entitlement to an increased rating for his labyrinthine 
hypersensitivity was received by the RO on April 19, 2005.  

Because 38 C.F.R. § 3.400(0)(2) provides that the effective 
date with respect to an increase in disability will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim, it is necessary to determine whether, sometime 
between March 29, 2004, and March 29, 2005, an increase in 
the veteran's labyrinthine hypersensitivity of the right ear 
became factually ascertainable.  To do so, the rating 
criteria for the disability at issue must be examined.

The veteran's service-connected labyrinthine hypersensitivity 
of the right ear is evaluated pursuant to Diagnostic Code 
6204.  Under Diagnostic Code 6204, a 10 percent rating 
applies where the evidence demonstrates that the peripheral 
vestibular disorder (i.e., labyrinthine sensitivity) results 
in occasional dizziness.  To be entitled to the next-higher 
30 percent rating, the evidence must show dizziness and 
occasional staggering. 38 C.F.R. § 4.87.

The medical evidence of record does not indicate that between 
March 29, 2004, and March 29, 2005, the veteran's right ear 
labyrinthine hypersensitivity was manifest by symptomatology 
most nearly approximating the 30 percent rating criteria 
ultimately assigned in the May 2005 rating decision.

In reaching the above conclusion, the Board acknowledges VA 
clinical records showing treatment for various disorders of 
the ears in April 2004, May 2004, October 2004, December 
2004, and February 2005.  These incidents predominately 
involved post-surgical treatment for inflamed mastoid 
cavities and occasional complaints of dizziness and bilateral 
ear pain.  There is no evidence of a staggering gait during 
this time period.  In fact, the October 2004 record involved 
subjective complaints of pain and imbalance, but upon 
examination, the veteran was noted as having a "normal" 
gait.  

The Board finds that the incidents involving the ears noted 
above are consistent with the criteria for a 10 percent 
evaluation, which contemplate occasional dizziness.  As the 
medical records do not show occasional staggering associated 
with the any of the medical examinations noted above (between 
March 29, 2004, and March 29, 2005), they are not found to 
more nearly approximate the 30 percent rating.  Based on the 
foregoing, the Board concludes that an increase in the 
veteran's labyrinthine hypersensitivity was not factually 
ascertainable during the period in question.  It was only 
upon VA examination on March 29, 2005 that the veteran's 
peripheral vestibular disorder was noted to have manifested 
in a staggering gait.  Therefore, the provisions of 38 C.F.R. 
§ 3.400(0)(2) cannot serve as a basis for an earlier 
effective date.

As the exception provided in 38 C.F.R. § 3.400(0)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).

As previously noted, in this case the RO received the 
veteran's claim of entitlement to an increased rating for 
labyrinthine hypersensitivity on April 19, 2005.  Thus, that 
date serves as the date of claim.  VA medical examination of 
March 29, 2005 revealed that the veteran demonstrated a 
staggering gait due to his ear condition.  That date serves 
as the date entitlement arose.  Generally, an effective date 
is assigned based on the date of receipt of the claim, or the 
date upon which entitlement arose, whichever is later. 
38 C.F.R. § 3.400(0).  In this case, the RO assigned an 
effective date of March 29, 2005, based upon the date 
entitlement arose (i.e., the earlier of the two dates).  
Admittedly, the RO could have assigned an effective date 
based on the date of the claim, April 19, 2005, as it was the 
latter of the two dates; however, this would not have 
afforded the veteran an earlier effective date for the 30 
percent evaluation, and therefore, the Board finds that the 
March 29, 2005 date selected by the RO is the earliest 
possible effective date for the veteran's claim. 

The Board has also contemplated whether any evidence of 
record prior to April 19, 2005 could serve as an informal 
claim in order to entitle the veteran to an earlier effective 
date.  In this regard, the Board remains mindful of the last 
final October 2003 Board decision denying entitlement to an 
increased rating for the veteran's service-connected 
labyrinthine hypersensitivity of the right ear.  Due to the 
finality of that decision, an effective date prior to October 
2003 is not possible.  Accordingly, the question for 
consideration is whether any document of record received 
following the October 2003 denial, but prior to April 19, 
2005, could be construed as an informal claim.

In consideration of the above, it is noted that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155 (2007).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted after the previous 
October 2003 denial, but prior to April 19, 2005, indicating 
intent to claim entitlement to an increased rating for 
labyrinthine hypersensitivity of the right ear.  Therefore, 
assignment of an earlier effective date is not possible under 
38 C.F.R. §  3.155.

The Board additionally calls attention to 38 C.F.R. § 3.157, 
which provides that, if a formal claim for compensation has 
previously been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of 
examination or hospitalization can be accepted as an informal 
claim for benefits.

Here, the record contains numerous VA records demonstrating 
treatment for ear disorders between the previous October 2003 
denial and April 19, 2005, including a record of examination 
for pain and dizziness in the right ear.  This report, which 
is dated October 20, 2004, meets the requirements of 38 
C.F.R. § 3.157(b)(1).  Consequently, the date of claim could 
be construed as October 20, 2004.  However, this still fails 
to enable an earlier effective date because the standard is 
the date of receipt of claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(0).  As already explained, there is no demonstration 
that entitlement arose at any time prior to March 29, 2005.  
Therefore, that effective date remains the appropriate date.

In sum, there is no support for an award of a 30 percent 
rating for labyrinthine hypersensitivity of the right ear 
prior to March 29, 2005.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

An effective date earlier than March 29, 2005 for assignment 
of a 30 percent rating for labyrinthine hypersensitivity of 
the right ear is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


